Buchanan, J.,
with whom Eggleston and Spratley, JJ., agree, dissenting.
The evidence in this case, as I view it, clearly establishes a deliberate and premeditated murder, prompted solely by a desire for vengeance. I do not think the verdict of the jury and the judgment of the court should be overturned for the reasons given in the majority opinion.
*708It is held that it was error to refuse defendant’s instruction A. We should test the correctness of that ruling by the instruction as offered, not as it may now be modified. As offered, it did not say anything about Crockett’s arming himself “for his own protection.” As offered, it would have told the jury that if Crockett, while still in the heat of passion, and when a sufficient time had not intervened for his blood to cool,
“armed himself with a rifle and in taking the skiff back to the hotel pier, he suddenly saw Clifton Ward, who had just arrived at the pier in Carson Shore’s boat, and Louis Crockett fired upon Clifton Ward and killed him, the Court instructs the jury that they cannot find him guilty of a higher grade of offense than manslaughter, even though they may believe from the evidence that the accused, after the assault against him by Ward on the boat, did not have reasonable grounds to believe that he was in imminent danger of death or bodily harm at the hands of the deceased and was not justified in arming himself with a rifle.”
Under that instruction, if the jury believed Crockett was mad, and a sufficient time had not elapsed for his blood to cool, when he armed himself, then the homicide was manslaughter, no matter what his purpose was in arming himself, no matter how much time elapsed between that and the killing and no matter what his state of mind when he fired the shot.
It was not his state of mind when he armed himself, but his state of mind when he fired the shot, that is important. That was the caution given in Jacobs v. Commonwealth, 132 Va. 681, 111 S. E. 90, 93, in this language:
“ * * * But we must not lose sight of the fact that the effect of the provocation on the defendant’s state of mind was the material and decisive question.
*709“ ‘ * And therefore the provocation which extenuates in the case of homicide must be something which the man is conscious of, which he feels and resents at the instant the act which he would extenuate is committed; not what time or accident may afterwards bring to light. ***.’” (Quoting from Davis’ Crim. Law, p. 84).
Again, instructions should be based on the evidence. The evidence for the Commonwealth, by which we are bound, admittedly established first degree murder. Crockett did not claim that he armed himself in passion or that he killed in passion. According to Crockett, it was some three hours after the trouble on the boat when he armed himself, and about an hour later when he fired the shot. He testified that when he came back to the pier the last time he thought Ward had gone home; that when he climbed up on the end of the pier Ward stepped up on the other side, saw him, and said, “There you are again. I told you if you crossed my path again tonight I would finish you.” He .told Ward not to come any closer, but Ward started toward him and he, Crockett, fired at him, intending only to wound him.
Carson Shores, testifying for the Commonwealth, said that as Ward started to get out of the boat a shot was fired and Ward fell into the boat. Crockett followed immediately, ejected the empty shell and reloaded the rifle. He commanded Shores and Payne to sit down, saying, “I have enough bullets in here to take care of both of you.” He refused to let them go to the aid of Ward, saying, “Take your damn hands off him; let him alone;” and looking down at Ward, Crockett said, “Cough that up, you son-of-a-bitch; I told you I would get you.” With the rifle he forced them off the boat, and as he did so he said he wanted to put one more bullet in Ben Hurley’s heart, then he would be satisfied and die like a man. The testimony of Avery Payne was to the same effect.
If instruction A had properly stated the legal principle at which it was aiming, it still should not have been given because there was no evidence to base it on.
“ * * * It must be remembered, however, that provocation *710cannot be relied upon to reduce murder in the second degree to manslaughter unless the provocation has so aroused the anger of the assailant as to temporarily affect his reason and self-control. The authorities for this familiar proposition are cited hereafter. In this case the defendant does not claim to have been thus affected. He expressly negatives any such defense by claiming that he shot the deceased because he thought that action necessary to save his mother and himself, and he does not in his testimony rely upon provocation as a defense. When there is room upon the evidence for a difference of opinion, the question whether the alleged provocation sufficiently operated on the mind of the accused to repel the presumption of malice arising ■from the killing, and thus reduce the grade of the offense, is one for the jury to determine. * * * .” Jacobs v. Commonwealth, supra.
Instruction No. 7 given for the Commonwealth does not, as I see it, afford any reason for giving instruction A for the accused. Instruction No. 7 dealt with a killing for the sake of vengeance and correctly told the jury that if the accused, on account of the previous assault, killed Ward willfully, with malice and premeditation, he was guilty of first degree murder.
A killing prompted by malice is not manslaughter.
“It is not only necessary in such a case and for such an effect that a reasonable provocation should be received, but it is also necessary that the provocation should have the effect of producing sudden passion under the influence of which alone the offense is committed. It must be a sudden transport of passion, which the law calls furor brevis. If a person on receiving the gravest provocation, is unmoved by passion, but wantonly and willfully and wickedly kills his adversary otherwise than in self-defense, he is guilty of murder. * * * .” Read v. Commonwealth, 22 Gratt. (63 Va.) 924, 938. Jacobs v. Commonwealth, supra.
Instruction No. 9 for the Commonwealth dealt with disagreements between the parties prior to the day of the killing and merely limited the jury to the consideration of *711“only such provocation, if any, as occurred on the day of the homicide.” It has heretofore been approved by this court. Mealy v. Commonwealth, 135 Va. 585, 115 S. E. 528.
Again, it is clearly demonstrated that the absence of instruction A in no wise affected the verdict. Instruction G, given for the defendant, told the jury that if the accused was in such a state of mind, caused by passion, anger or rage, that there was a reasonable doubt whether he acted deliberately and premeditatedly, they could not find him guilty of first degree murder. They found him guilty of first degree murder; that is, they found affirmatively that he was not in a state of passion and anger, but that he killed with malice and premeditation, and the evidence amply supports that conclusion. Harris v. Commonwealth, 134 Va. 688, 695, 114 S. E. 597.
The majority opinion holds to be ground for reversal what is termed the innocent acts of quartering the jury in the Urbanna Beach Hotel and the jury’s walk down to the vicinity where the homicide occurred.
Here, also, we should judge the situation by what the record shows. The motion to set aside the verdict was not based on the jury’s being quartered at the Urbanna Beach Hotel or on what they saw there. There is no evidence that they saw anything there that they should not have seen. : ;
The record shows that the only view that was assigned' as error was the supposed view that occurred after breakfast on the second morning of the trial. Counsel for accused states in his brief he learned about it at suppertime that night. The record shows that he called it to the attention of the court after the jury had been considering the case for “at least an hour,” and did not then state whether he would make a point about it. After the jury returned their verdict the motion was made to set it aside on the ground that the jury had viewed the premises, and the accused called Mr. Richardson and Mr. Patterson as witnesses. They testified that from a distance of five or six *712hundred yards they saw the jury come down the hill from the hotel to a point an uncertain distance from the wharf, stay a few minutes and go back.
The court then called the sheriff and his two deputies who were in charge of the jury, and they testified that on that morning one or two of the jurors expressed the desire to take a walk for exercise and fresh air; “that they went down the street leading from Urbanna Beach Hotel towards the Urbanna Creek and when they got within fifty strides from the edge of the creek shore, they turned around and went back to the Urbanna Beach Hotel and got in automobiles and went to the Courthouse in Saluda, Virginia, with the sheriff and his deputies; * * * that they did not discuss the case nor did any member of the jury mention the wharf in their walk towards the Urbanna Creek; * * * that the wharf had been pulled down and there was nothing to be seen of the wharf except a few old piling and stringers which showed where ■ the wharf was locáted, and that, of course, there were no boats tied to the wharf.” The court then “asked all of the jurors before they were discharged from the case if they had viewed or attempted to view the scene of the crime in going in the direction of the place where the wharf was located, and they answered that they did not go in the direction of the wharf for the purpose of viewing the scene of the crime and did not see the wharf, except Mr. Amos Healy who testified that he saw a few of the old piling and stringers which he located as being the place where the wharf was located from the plat made by Mr. R. M. Patterson, which was introduced as evidence in the case.”
The point is best answered by the holding of this court in Brown v. Commonwealth, 90 Va. 671, 19 S. E. 447, in which the opinion was written by Judge Lewis, its then President. There, during a recess of the court, the jury requested the officer in charge of them to be allowed to take a walk; they all walked up to the corner of Queen and James streets; the officer said “that when they got to the corner of the said streets some of the jurors looked into *713the alley where the alleged murder was committed, and looked at the premises; that as soon as he came up he asked them to come out of the lane, and that they did so. He said further that they looked at the premises not more than a minute or two, and that no one spoke to them during their walk or at the premises.” (90 Va. 673).
In overruling the motion to set aside the verdict for that happening, the court said: “The case is very similar to the well considered case of State v. Brown, 64 Mo. 367, in which case the facts were these: The jury during the trial went on, and looked at, the ground where the deceased was killed; but the witness could not state that they were looking at the ground with a view of understanding how the killing was done, nor was it shown that they said anything about it, or that they conversed among themselves in regard to the ground. The Supreme Court of Missouri held that this was not misconduct on the part of the jury, and added: ‘If, on such grounds as are here relied upon, a verdict must be set aside, then, when the offence is charged to have been committed at a county seat, generally a small village, over the whole extent of which one has a view from the court-house window, and in which not unfrequently the crimes for which persons are prosecuted are committed, the jury would have to be consigned to a dungeon to consider of their verdict, lest they might accidentally see some locality mentioned in the testimony. The place where the killing occurred in this case was not in doubt. There was no conflict of evidence on that subject; no question whether any witness who testified was in a position to see what he related, and no possibility that the defendant could have been prejudiced by the conduct of the jury.’
“Wharton lays it down that a mere casual visit by the. jury to the scene of the res gestae, and without influence on the jury, as where the jury, when taking exercise under the custody of an officer, walk by such scene, is no ground for setting aside a verdict; and the proposition is fully sup*714ported by authority. Whart. Crim. Pl. & Pr. (9th Ed.), sec. 834.” (90 Va. 674).
So, in this case, not only was there no evidence of what the jury saw from the Urbanna Beach Hotel, but if they had seen all there was to see they would have seen nothing that could have affected their weighing of the evidence. There was no conflict in that evidence on any point that their looking would have had any bearing on. The killing was not denied. The issue was whether it was murder or self-defense. To see the places where the parties lived, or where they walked, or the water on which the boats had been, could not aid or obstruct the jury in deciding those questions. The only objects that could have been material were the wharf and the Shores boat, and they were not there when the looking was done. The careful and conscientious judge of the trial court, after hearing the evidence on the motion, and being perfectly familiar with the scene, wrote in his opinion that the jury “did not and could not view the scene where the crime is alleged to have been committed for the reason as aforesaid stated, that all of the wharf had been pulled down except a few old piling and stringers and the boat was not at the wharf or was it seen. Therefore, there was nothing that the jury saw or could have seen that would or could have influenced them in their verdict.” He overruled the motion for a new trial because, as he said, no possible prejudice could have resulted to the accused. I think we should do likewise.
I do not understand the majority opinion to hold that the exclusion of the evidence of Watts and Patterson was alone of sufficient moment to require reversal. The rejected testimony of Watts was on a collateral matter, and the jury would hardly need the expert testimony offered by Patterson that a bullet fired from a higher elevation will range downward more than one from a lower elevation.